UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-1719


TIFFANY R. GREEN,

                Plaintiff – Appellant,

          v.

GAP, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:13-cv-00251-RBS-TEM)


Submitted:   October 25, 2013              Decided:   November 15, 2013


Before FLOYD and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tiffany R. Green, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tiffany R. Green appeals the district court’s order

dismissing her civil complaint without prejudice for failure to

state    a   claim.      We    have   reviewed      the    record    and    find   no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.          Green v. GAP, Inc., No. 2:13-cv-00251-

RBS-TEM (E.D. Va. filed on May 21, 2013 & entered on May 22,

2013).       We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented       in    the    materials

before   this    court   and    argument    would    not    aid     the   decisional

process.

                                                                            AFFIRMED




                                        2